Citation Nr: 1723915	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  12-05 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for ulcers.

3.  Entitlement to service connection for Factor V Leiden disorder (claimed as blood disorder).

4.  Entitlement to service connection for bilateral peripheral vascular disease, to include deep vein thrombosis (DVT).

5.  Entitlement to service connection for chronic fatigue syndrome.

6.  Entitlement to service connection for fibromyalgia.

7.  Entitlement to service connection for degenerative disc disease of the thoracolumbar spine.

8.  Entitlement to service connection for lower extremity sciatica.
9.  Entitlement to service connection for right hip tendinopathy.

10.  Entitlement to service connection for patellofemoral syndrome of the right knee.

11.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

12.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

13.  Entitlement to an initial rating in excess of 10 percent for asthma.

14.  Entitlement to an initial rating in excess of 10 percent for irritable bowel syndrome (IBS).

15.  Entitlement to an initial rating in excess of 10 percent for palmar dermatitis. 


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to May 1999 and from February 2003 to April 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal of January 2010 and March 2010 rating decisions of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues currently on appeal were remanded by the Board in February 2015.

In a March 2017 rating decision, the RO awarded service connection for nasal septal perforation, which represents a complete award of the benefit sought.

The issues of (1) service connection for GERD; (2) service connection for ulcers; and (3) an initial rating in excess of 10 percent for asthma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's Factor V Leiden disorder is not eligible for service connection.

2.  The Veteran's peripheral vascular disease, to include DVT, is related to the Factor V Leiden deficiency and was not incurred in service and is not related to service. 

3.  The Veteran is not currently diagnosed with chronic fatigue syndrome or fibromyalgia.

4.  The Veteran's right knee disorder, diagnosed as patellofemoral pain syndrome, first manifested in service and was incurred in service. 

5.  The Veteran's currently diagnosed degenerative disc disease of the spine, lower extremity sciatica, and right hip tendinopathy were not incurred in service and are not otherwise related to service.

6.  The Veteran's PTSD does not more nearly approximate total occupational and social impairment.

7.  The Veteran's service-connected bilateral tinnitus is assigned a 10 percent disability rating, which the maximum is rating authorized under Diagnostic Code 6260, for either unilateral or bilateral tinnitus.

8.  The Veteran's IBS has resulted in diarrhea with more or less constant abdominal distress.

9.  The Veteran's dermatitis has required constant or near-constant systemic therapy, and is assigned a 60 percent disability rating, which is the maximum schedular rating under Diagnostic Code 7806.


CONCLUSIONS OF LAW

1.  The criteria for service connection for Factor V Leiden disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2016).

2.  The criteria for service connection for peripheral vascular disease, to include DVT, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303 (2016).

3.  The criteria for service connection for chronic fatigue syndrome (CFS) have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).

4.  The criteria for service connection for fibromyalgia have not been met. 
38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).

5.  The criteria for service connection for right knee patellofemoral syndrome have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

6.  The criteria for service connection for degenerative disc disease of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

7.  The criteria for service connection for lower extremity sciatica have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

8.  The criteria for service connection for right hip tendinopathy have not been met. 
38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

9.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

10.  The schedular criteria for a disability rating in excess of 10 percent for bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2016).

11.  The criteria for a 30 percent rating, but no higher, for IBS have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2016).

12.  The criteria for a 60 percent schedular rating, but no higher, for dermatitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.31, 4.118, Diagnostic Code 7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  

The rating claims currently on appeal arise from the Veteran's disagreement with initial evaluation following the grant of service connection.  Courts have held that once service connection is granted and the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's statement.  The Veteran was also provided with VA examinations for his claims on appeal in November 2009, December 2009, April 2015, and May 2015.  The examiners reviewed the Veteran's medical history, recorded pertinent examination findings, and provided opinions supported by well-reasoned rationales.  The Board finds that the VA examination reports are also adequate for rating purposes.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

Moreover, the Veteran has not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As such, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. 
§ 5103A (a)(2); 38 C.F.R. § 3.159 (d).



    Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2016) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310 (a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310 (a); Harder v. Brown, 5 Vet. App. 183, 187 (1993). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 .

Service Connection Analysis for Factor V Leiden Disorder
 and 
Peripheral Vascular Disease

The evidence of record shows that the Veteran has been diagnosed with a protein deficiency, identified as Factor V Leiden.  In a March 2010 VA examination, the examiner indicated that the Veteran developed a right lower extremity deep vein thrombosis (DVT) in February 2008 and underwent an anticoaguable work-up and was diagnosed with Factor V Leiden.  Treatment records were noted to verify the diagnosis on numerous occasions.  The examiner then indicated that Factor V Leiden was a common inherited genetic disorder in which the blood has an increased tendency to form clots (thrombophilia) usually in the veins.  The examiner also indicated that, although the Veteran's sodium dichromate exposure was conceded based on his service, an extensive review of medical literature showed no link between sodium dichromate and factor V Leiden or DVT development.

The Board further notes that Factor V Leiden is a mutation of one of the clotting factors in the blood called factor V, and can increase the chance of developing abnormal blood clots (i.e., thrombophilia).  See http://www.mayoclinic.org.  Factor V Leiden is a congenital defect.  Id; see also http://www.webmd.com/dvt/factor-v-leiden#1.  

In the absence of superimposed disease or injury, service connection may not be allowed for a congenital defect as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  

Regarding the Veteran's peripheral vascular disease, to include DVT, service treatment records are absent for any diagnoses or treatment for a blood disorder.  Further, post-service private treatment records show that the Veteran developed a DVT in the right leg in February 2007 and was subsequently found to have a Factor V deficiency.  The March 2010 VA examiner indicated that Factor V Leiden was a common inherited genetic disorder in which the blood has an increased tendency to form clots (thrombophilia) usually in the veins.  As such, the Board finds that the Veteran's peripheral vascular disease (ultimately causing DVT) is a result of the Veteran's Factor V Leiden deficiency.  Further, the March 2010 VA examiner indicated that, although the Veteran's sodium dichromate exposure was conceded based on his service, an extensive review of medical literature showed no link between sodium dichromate and DVT development.

The remaining competent evidence of record does not show any relationship between any conditions associated with peripheral vascular disease, to include DVT, and service or in-service sodium dichromate exposure.  The preponderance of the evidence is against the claims for service connection.  Therefore, the benefit of the doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Chronic Fatigue Syndrome and Fibromyalgia

As a threshold matter, the Board notes that military records reflect that the Veteran had active military service in the Southwest Asia Theater of Operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The law and regulations pertaining to undiagnosed illness incurred due to Persian Gulf service, discussed below, thus are applicable in this case.

Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2021.  See 38 C.F.R. § 3.317 (a)(1) (extended from December 31, 2016 by 81 Fed. Reg. 71,382 (October 17, 2016)). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117 (d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  A medically unexplained chronic multi-symptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness.  A "medically unexplained chronic multi-symptom illness" contemplates a "diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a) (2) (ii).

Section 3.317 explicitly acknowledges that a claimant's "signs or symptoms" need not be shown by medical evidence; however, the regulation does specifically require some "objective indications" of disability.  See 38 C.F.R. § 3.317 (a). Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical, indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(2); see Nuemann v. West, 14 Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam order).  Thus, although medical evidence of signs or symptoms is clearly not required to grant a claim, the regulation does require that there be some objective, independently verifiable evidence of the symptoms.  Id. 

The evidence includes a December 2009 VA Gulf War examination report.  As to the claim for chronic fatigue syndrome (CFS), the examiner noted that the Veteran had not been diagnosed with the disease.  The Veteran denied low-grade fever, nonexudative pharyngitis, or palpable or tender nodes.  He did report generalized muscle aches and weakness and fatigue following 24 hours or longer after exertion.  The examiner also indicated that fibromyalgia had not been diagnosed.  The Veteran reported symptoms since 2003, which included fatigue, sleep disturbance, and headaches.  The Veteran also reported muscle pain and joint pain in both legs, arms, neck, back, shoulders, hips, knees and ankles.  Upon review of the record and a physical examination of the Veteran, the examiner opined that the Veteran did not meet the diagnostic criteria for CFS or fibromyalgia.  The examiner indicated that the Veteran's fatigue was related to his service-connected PTSD and irregular work schedule.  

The Board notes that the Veteran's symptoms relating to his knees, back, hip, and lower extremities have been considered as separate claims and have been diagnosed as separate disorders.  

In view of the foregoing, the Board finds that none of the competent medical evidence shows the Veteran was diagnosed with fibromyalgia or chronic fatigue syndrome during the pendency of the appeal.  Without an actual diagnosis for either of the claimed disabilities, service connection is not warranted for such even under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Simply put, in the absence of proof of present disability there can be no valid claim.  To the extent that the Veteran himself offers his statements as actual evidence of current diagnosis of CFS and/or fibromyalgia, he is not competent to do so as there is no evidence showing that he possesses medical expertise.

For these reasons, the Board finds that the preponderance of the evidence is against the claims for service connection for CFS and fibromyalgia.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  Consequently, the benefit sought on appeal with respect to these claims must be denied.

Service Connection Analysis for Spine, Sciatica, Hip, and Knee Disorders

In July 2009, the Veteran reported that he incurred a number of knee, hip, and back injuries during service in the Persian Gulf, to include during hand-to-hand combat.  He also reported knee, hip, and back problems since service.

The Board notes that in December 2009, the Veteran was afforded a VA examination; however, the examiner was unable to render opinions as to the etiology of the Veteran's knee, hip, back, and sciatica disabilities.  The rationale was that they may be related to a right ankle disability, but the examiner was unable to opine as to the etiology of the ankle disability without additional private medical records.  Thus, since she could not provide an opinion as to the etiology of the ankle, she could not opine as to the etiology of the current knee, hip, back, and sciatica disabilities.

Since the December 2009 VA medical examination, the RO has severed service connection for a right ankle disability.  Thus, the question of whether the ankle disability caused the knee, hip, back, and sciatica disabilities is no longer relevant. 
Instead, the claims turn on whether the disabilities are directly related to service.  As discussed in detail below, the Board grants service connection for a right knee disorder, but finds that the evidence does not support the remaining orthopedic claims on appeal.


Right Knee

During the December 2009 VA examination, the Veteran reported that his right knee problem began in the "1990s" and had intermittent pain, stiffness, swelling, and lack of endurance since that time.  The Veteran reported that his right knee condition was related to his right ankle disorder (service connection for which has been severed) and was also related to his military duties, including running. 

Service treatment records do not show any diagnosis or treatment for a right knee disorder; however, an April 2003 Post-Deployment Health Assessment indicates that the Veteran reported having "chronic" right knee pain during his deployment and at the time of the April 2003 report.  

The Veteran was afforded a VA examination in April 2015.  The examiner diagnosed the Veteran with right knee patellofemoral syndrome.  During the evaluation, the Veteran denied any knee injury, but indicated that it was due to "compensating for the ankle."  A VA medical opinion pertaining to the right knee was obtained in May 2015.  The examiner reviewed the claims file and opined that the Veteran's right knee patellofemoral syndrome was less likely than not related to service.  In support of this opinion, the examiner noted that the Veteran was first diagnosed with a knee disorder in approximately 2009, 5 years after service separation.  During that time he had been engaged in a physically demanding civilian occupation.  There was also no evidence of a chronic knee condition developing during service or of a chronic knee condition developing as a result of military duties.

The Board finds the May 2015 VA medical opinion to be inadequate to decide the claim.  Although the examiner stated that there was "no evidence" of a chronic knee condition developing during service, the Veteran's post-deployment health assessment in April 2003 clearly showed that the Veteran complained of chronic right knee pain.  Notably, the examiner did not address the Veteran's in-service report of chronic right knee pain.  The opinion is based upon an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  For these reasons, the VA opinion is not only inadequate, but also assigned little or no probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("even if a medical opinion is inadequate to decide a claim, it does not necessarily follow that the opinion is entitled to absolutely no probative weight.")

Upon review of the evidence of record, and in consideration of the Veteran's competent reports during service, the Board finds that the evidence is at least in equipoise as to whether the Veteran's right knee disorder first manifested in service and persisted, at least intermittently, since service separation.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for a right knee disorder, diagnosed as patellofemoral syndrome, was incurred in service.  See 38 C.F.R. §§ 3.102, 3.303 (d).


Spine, Sciatica, and Right Hip

Service treatment records are absent for any diagnosis or treatment for a spine, sciatica, or hip disorder.  An April 2003 Post-Deployment Health Assessment shows that the Veteran reported having right ankle and right knee pain during his deployment.  However, there is no indication that the Veteran complained of a spine neurologic or hip disorder.  An April 2007 Report of Medical examination, conducted 3 years after active duty separation (in conjunction with retention into the National Guard), shows that a clinical evaluation of the Veteran's spine and lower extremities was normal.  The Veteran also specifically checked "NO" as to having recurrent back pain, numbness of tingling, or other joint deformity.  See April 2007 Report of Medical History.  

The evidence also includes an April 2015 VA examination.  The examiner diagnosed the Veteran with degenerative disc disease of the thoracolumbar spine and right lower extremity radiculopathy (a. k. a., sciatica).  During the evaluation, the Veteran stated that he believed his back disorder was due to the physical demands of service, including running, jumping, lifting, etc.  He also reported an incident where he was involved in a physical altercation with a man who pointed a gun at him during his service overseas.  

A VA medical opinion pertaining to the spine was obtained in May 2015.  The examiner reviewed the claims file and opined that the Veteran's thoracolumbar spine degenerative disc disease was less likely as not caused by or related to service.  In support of this opinion, the examiner stated that the Veteran denied an injury to the back other than an isolated fight/hand-to-hand combat episode in service.  There was no evidence that he suffered an injury at that time and the Veteran reported that after the episode he had "aches and pains," but there was no evidence that this resulted in a chronic condition.  It was also noted that the Veteran denied back pain on his post-deployment health assessment.  He also denied back pain in his Report of Medical History dated in April 2007, three years following active duty service.  The examiner indicated that there was no evidence of a chronic back condition developing during service or as a result of his military duties.  Further, the Veteran was first noted to have back pain in 2009, 5 years after deployment.  During that time (after service separation), the Veteran was also engaged in a physically demanding civilian occupation.  The examiner further opined that the Veteran's sciatica was secondary to his nonservice-connected spine disorder, and was not service-related, as it developed after active duty service. 

Regarding the right hip, the Veteran was afforded a VA examination in April 2015.  The examiner diagnosed the Veteran with right hip tendinopathy, first diagnosed in 2009.  During the evaluation, the Veteran reported that he has had right hip problems for "over 15 years."  He specifically denied any hip injury, but indicated that it was related to his ankle problems.  

A VA medical opinion pertaining to the right hip was obtained in May 2015.  The examiner reviewed the claims file and opined that the Veteran's right hip tendinopathy was less likely than not related to service.  In support of this opinion, the examiner noted that the Veteran was first diagnosed with a hip disorder in 2009, 5 years after service separation.  During that time he had been engaged in a physically demanding civilian occupation.  There was also no evidence of a chronic hip condition developing during service or of a chronic hip condition developing as a result of military duties.

The Board considered the Veteran's July 2009 statement where he reported that he had hip and back problems since service; however, the Board finds these statements to be inconsistent with his own reports during the April 2015 VA examinations (where he reported the onset of pain in approximately 2009).  As such, the credibility of the Veteran's statements is diminished and are therefore of little probative value. 

The Board also considered the Veteran's statements which purport to relate his spine and hip disorders to service, to include his military duties (running, jumping, lifting, etc.).  As a lay person, the Veteran is competent to report some symptoms associated with his orthopedic disorders (such as pain), but he does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of his medically complex orthopedic and neurological disorders (sciatica).  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  The Veteran's spine, sciatica, and hip disorders are medically complex disease processes because of their multiple possible etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claims for service connection for a spine, sciatica, and right hip, and the claims must be denied.  38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Rating Analysis for PTSD

The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  Ratings are assigned according to the manifestation of particular symptoms.  When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004). 

Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Veteran is in receipt of a 70 percent disability rating for PTSD under Diagnostic Code 9411 for the entire initial rating period on appeal.  The criteria for a 70 percent rating are: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.). 

The criteria for a 100 percent rating are:  Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.
38 C.F.R. § 4.130, Diagnostic Code 9411. 

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board prior to August 11, 2014, the DSM-5 is not applicable to this case.  

In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board recognizes that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2016).

The Veteran was afforded a VA "PTSD" examination in November 2009.  During the evaluation, the Veteran reported significant problems with depression and anxiety.  He reported anger episodes and frequent tearfulness.  The Veteran's spouse reported that he became severely angry at times, occasionally triggered by flashbacks or when feeling threatened.  It was noted that the Veteran had been married three times and had two step-children and one biological daughter.  The Veteran indicated that he was happy in his marriage and had a close relationship with his children.  He indicated that he avoided large crowds, which has resulted in avoidance activity.  Upon mental status examination, the Veteran's mood was anxious, agitated, and depressed.  His thought process was described as "rambling" and overly detailed.  The examiner indicated that the Veteran was unable to self-regulate his overly detailed style despite prompts from the examiner and his spouse.  Symptoms were also noted to include sleep impairment, nightmares, panic attacks, and fair impulse control.  It was noted that the Veteran was employed full-time as a chemical operator.  A GAF score of 55 was noted, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.

VA treatment records include a July 2014 psychiatry note.  During the evaluation, the Veteran reported that he isolated at times, "other than going to work."  The Veteran stated that working and walking helped him "stay busy to stay sane."  The Veteran denied any suicidal or homicidal ideations, auditory or visual
hallucinations, or symptoms of mania/hypomania or psychosis.

Subsequent VA treatment records show that the Veteran was employed throughout the rating period on appeal.  The only period the Veteran did not work was due to a total ankle replacement surgery in December 2014, which required considerable rehabilitation.  A December 2016 VA treatment record notes that the Veteran returned to work with no restrictions.  

The Board considered whether a total schedular rating is appropriate during the initial rating period on appeal, but finds that the service-connected disability does not most nearly approximate the criteria for a 100 percent rating.  A 100 percent rating is warranted if the service-connected PTSD causes total occupational and social impairment, regardless of whether the Veteran has some, all, or none of the symptoms listed in the rating formula, and regardless of whether his symptoms are listed in the Rating Schedule.  See Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002); see also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The evidence shows that the Veteran is working full-time in what would appear to be substantially gainful employment.  Further, the Veteran has reported being married and having a good relationship with his spouse and children.  He also has indicated that he occasionally socializes with friends and attends church.  As such, total occupational and social impairment is not shown at anytime throughout the rating period on appeal.  Accordingly, the Board finds that a rating in excess of 70 percent for PTSD is not warranted.   

Rating Analysis for Tinnitus

Throughout the entire initial rating period on appeal, the Veteran has been in receipt of a 10 percent disability rating for bilateral tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 6260.  Under Diagnostic Code 6260, a single 10 percent rating is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  The maximum schedular rating available for tinnitus is 10 percent. 
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87 (2016); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). 

As the maximum schedular rating for tinnitus under Diagnostic Code 6260 has already been assigned, a higher schedular rating is not available, and the Veteran's claim for a disability rating in excess of 10 percent for bilateral tinnitus must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Rating Analysis for IBS

The Veteran's IBS has been appropriately evaluated under 38 C.F.R. § 4.114, DC 7319, irritable colon syndrome (spastic colitis, mucous colitis, etc.).  Under this diagnostic code, the disorder warrants a 10 percent rating if moderate, with frequent episodes of bowel disturbances and abdominal distress; and a 30 percent rating if severe, with diarrhea, or alternating diarrhea and constipation, and with more or less constant abdominal distress.

The Veteran was afforded a VA examination in December 2009.  During the evaluation, he reported having bowel movements 2-3 times a day.  The Veteran indicated that most of his bowel movements were watery.  He denied constipation, but indicated that he had cramping, pain, and bloating, which was better with bowel movements.  The examiner diagnosed the Veteran with IBS.   

VA treatment records include an August 2010 treatment note where the Veteran reported having diarrhea after deployment.  He indicated that this occurred 4-5 times a day.  

In a September 2010 VA gastroenterology consultation note, it was noted that the Veteran presented with a history of diarrhea for the last 6-7 years.  The Veteran related that he did not see any blood in the stool.  It was noted that the Veteran had described his bowel movements as soft and watery in character, numbering 4-5 times a day, and occurring on a daily basis.  No particular relieving factor was noted.  Diarrhea was aggravated by intake of greasy foods and the Veteran stated that his diarrhea had progressed in terms of severity.

Upon review of all evidence of record, the Board notes the Veteran's symptoms of IBS have been manifested by diarrhea for several years.  The Veteran reported that he experiences watery bowel movements from 2 to 5 times a day.  He has indicated that he gets cramping, pain, and bloating, which is only improved with a bowel movement.  During the December 2009 VA examination, the Veteran also reported that he had to carry baby wipes with him at all times as he experienced fecal urgency.  Over-the-counter medications were also not successful in alleviating his symptoms.   Therefore, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's IBS is manifested by constant symptoms of diarrhea with constant abdominal distress. 

When there is a reasonable doubt as to the rating to be assigned, this doubt will be resolved in the Veteran's favor.  See 38 C .F.R. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert, 1 Vet. App. at 49.  Accordingly, the Board resolves all reasonable doubt in favor of the Veteran and concludes that the criteria for a 30 percent rating for IBS under DC 7319 for the entire appeal period are met. 

The Board finds that for the entire rating period, the Veteran is not entitled to a higher evaluation, in excess of 30 percent, under other provisions of the code.  See Schafrath, 1 Vet App. at 595.  The Board finds IBS is the Veteran's predominant disability under 38 C.F.R. § 4.114; therefore, consideration of additional diagnostic codes must be limited to separate and distinct abdominal conditions or diagnostic codes that provide for a disability rating in excess of 30 percent.  38 C.F.R. §§ 4.14, 4.113, 4.114. 

The evidence of record, as a whole, does not reflect complaints related to ulcerative colitis, malnutrition, weight loss, severe impairment of health, impairment of sphincter control, or stricture or prolapse of the rectum or anus to warrant a higher rating under other available diagnostic codes under the rating criteria for the digestive system.  See 38 C.F.R. § 4.114.  Moreover, the records does not show problems with sphincter control, no evidence of fissures or fecal leakage, no evidence of weight loss, vomiting or nausea, ulcerative colitis, or anemia, and no malnutrition or serious complications or other general health effects related to irritable bowel syndrome.  Therefore, the Board finds that a separate or higher rating under other potentially applicable diagnostic codes is not warranted.  For the reasons discussed above, the Board finds the weight of the evidence supports a disability rating of 30 percent, but no higher, for IBS.

Rating Analysis for Palmar Dermatitis

The Veteran's palmar dermatitis has been appropriately rated under Diagnostic Code 7806 for dermatitis or eczema.  

Under Diagnostic Code 7806, a noncompensable rating is warranted when dermatitis or eczema affects less than 5 percent of the entire body or less than 5 percent of exposed areas, and; no more than topical therapy is required during the past 12-month period. A  10 percent rating is assigned where at least 5 percent, but less than 20 percent, of the entire body or the exposed areas are affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  Where 20 to 40 percent of the entire body or exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent rating is assigned.  Where more than 40 percent of the entire body or exposed areas are affected or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period, a 60 percent rating is warranted. 
38 C.F.R. § 4.118, DC 7806.

The Board notes the recent holding in Johnson v. McDonald, 27 Vet. App. 497 (2016), which held that topical use of either corticosteroids or immunosuppressive is considered "systemic" therapy for purposes of rating under Diagnostic Code 7806.

Diagnostic Code 7806 also provides for a rating of disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7804, or 7805), depending upon the predominant disability.  As discussed in more detail below, the Veteran's dermatitis has not resulted in any scars or disfigurement of the head, face, or neck.  As such, the Board finds that the Veteran is most accurately rated under Diagnostic Code 7806.

During a December 2009 VA examination, the Veteran indicated that he first noticed his skin condition in 2003.  He reported that the skin between his fingers would crack and bleed.  He also reported peeling and cracking skin on his face intermittently.  Inspection of the skin of the hands revealed cracked peeling skin primarily between the digits and the palmar surfaces of the hands.  The examiner determined that it affected 10 percent of the exposed body surface and less than 5 percent of the total body surface.

Pursuant to the Board's February 2015 remand, the Veteran was afforded a VA skin examination in April 2015.  A diagnosis of dermatitis was noted.  During the evaluation, the Veteran reported continued problems with the skin on both hands, including cracking and peeling skin.  The Veteran also reported that he was currently using a "white cream that comes in a tube," however; the Veteran did not know the name of the medication.  The Veteran reported using the cream every night before bed.

The Board finds the April 2015 VA examination report inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The VA examiner found that the Veteran used a medicated cream daily to treat his skin disorder, but did not list the medication.  The VA examiner also did not make a determination as to whether the medication was considered systemic therapy, such as corticosteroids or other immunosuppressive drugs.  

VA treatment records show that the Veteran has been prescribed Clobetasol cream, (a corticosteroid used on the skin to treat itching, redness, and swelling caused by some skin conditions).  A VA medication list indicates that the Veteran was prescribed Clobetasol cream on August 26, 2010 and was to stop use on August 26, 2011 (12 month period).  He was instructed to use a small amount topically twice a day.  He was prescribed 3 refills.  A January 2012 VA treatment record also shows Clobetaol cream as an "active" outpatient medication.  

Upon review of all evidence of record, the Board finds that a 60 percent rating for the Veteran's dermatitis is warranted.  As shown, the Veteran has been prescribed corticosteroid cream for at least 12 consecutive months during the appeal period.  The use of this medication is also near-constant, as the Veteran has been instructed to use the medication twice daily.  Accordingly, and resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for the maximum rating of 60 percent for dermatitis is warranted.  

ORDER

Service connection for Factor V Leiden disorder (claimed as blood disorder) is denied.

Service connection for peripheral vascular disease, to include DVT, is denied. 

Service connection for chronic fatigue syndrome is denied.

Service connection for fibromyalgia is denied. 

Service connection for degenerative disc disease of the thoracolumbar spine is denied.

Service connection for lower extremity sciatica is denied.

Service connection for right hip tendinopathy is denied.

Service connection for patellofemoral syndrome of the right knee is granted.

An initial rating in excess of 70 percent for PTSD is denied.

An initial rating in excess of 10 percent for tinnitus is denied.

An initial rating of 30 percent, but no higher, for irritable bowel syndrome is granted, subject to the laws and regulations governing monetary benefits.

An initial schedular rating of 60 (maximum) percent for palmar dermatitis is granted, subject to the laws and regulations governing monetary benefits.


REMAND

As to the remaining claims on appeal, a remand is necessary.

GERD and Ulcer Disorders

The Veteran maintains that he has gastrointestinal disorders that are related to service, to include sodium dichromate exposure.  

In a May 1993 Report of Medical Examination, conducted at service entrance into the Veteran's first period of active duty service, a gastrointestinal disorder, to include GERD or ulcers was not noted.  In a June 1998 service treatment record, the Veteran reported that he "vomited blood" at lunch time and he complained of "belly pains."  The Veteran was seen for a follow-up appointment regarding his sharp stomach pains.   The assessment appears to read "gastritis." 

Although a Report of Medical Examination is not of record for the Veteran's second period of service, a January 2003 Annual Medical Certificate indicates that the Veteran was hospitalized for stomach problems in July 2002 (prior to entrance into his second period of active duty service).    

The Veteran was afforded a VA examination in March 2010.  The examiner opined that that sodium dichromate exposure had not been linked to GERD or stomach ulcerations.  Further, the examiner noted that the Veteran's gastrointestinal complaints pre-existed his sodium dichromate exposure.  The examiner did not address the Veteran's gastrointestinal reports of stomach pain and vomiting blood during his first period of active duty service and prior to exposure to sodium dichromate.  Accordingly, a new examination is required.  

Asthma

The Veteran's disability has been rated under 38 C.F.R. § 4.97, Diagnostic Code 6602.  Under Diagnostic Code 6602, a 10 percent rating is assigned for asthma for Forced Expiratory Volume in one second (FEV-1) of 71 to 80 percent of predicted value, or the ratio of FEV-1 to Forced Vital Capacity (FVC) (FEV-1/FVC) of 71 to 80 percent, or intermittent inhalational or oral bronchodilator therapy.
A 30 percent rating is assigned for FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent or daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication. 

A 60 percent rating is assigned for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least 3 times per year) course of systemic (oral or parenteral) corticosteroids. 

A maximum 100 percent rating is assigned under Diagnostic Code 6602 for bronchial asthma with an FEV-1 of less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than 1 attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications. 

The Veteran was last afforded a VA examination in December 2009, approximately 7 years ago.  The PFT results demonstrated a FEV-1 of 78 percent (Pre and Post Ref percentage).  FEV-1/FVC were noted as 81 percent (pre measurement) and 89 percent (post measurement).

VA treatment records dated in October 2010 and August 2011 show that the Veteran had been prescribed Albuterol, a bronchodilator used to open up the airways in the lungs.  The active outpatient medication instructions indicated that the Veteran was to inhale 2 puffs by mouth, four times a day.  Further, these VA medication lists indicated that the Veteran was also prescribed Mometasone Furoate, a corticosteroid used to decrease inflammation in the lungs.  More recent VA treatment records do not include a list of medications currently prescribed to the Veteran.  Moreover, the December 2009 VA examination report was a Gulf War evaluation and not a pulmonary examination; the examiner did not address the Veteran's asthma medications, if any.  Accordingly, the Board finds that a VA examination is required to assist in determining the current severity of the Veteran's asthma disability.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining any identified outstanding records, schedule the Veteran for a gastrointestinal VA examination to determine the etiology of his GERD and ulcer disorders.  The electronic claims file should be reviewed by the VA examiner.  The examiner should opine as to the following:

(a)  Clarify whether GERD and ulcers are presently demonstrated.

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's GERD and/or ulcers first manifested in service or are otherwise related to service?  (Note:  In a June 1998 service treatment record, the Veteran reported that he "vomited blood" at lunch time and he complained of "belly pains."  The Veteran was seen for a follow-up appointment regarding his sharp stomach pains.   The assessment appears to read "gastritis.").

(c)  The examiner must give a rationale for all opinions reached.

2.  Provide the Veteran with a VA examination to assess the current severity of his service-connected asthma disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished. 

All manifestations related to the Veteran's disability must be addressed in accordance with VA rating criteria per Diagnostic Code 6602.

The examiner must address the frequency of: (1) The Veteran's visits to a physician for required care of exacerbations; (2) courses of systemic (oral or parenteral) corticosteroids; 
(3) attacks per week with episodes of respiratory failure; and (4) use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.

3.  Then, readjudicate the claims of entitlement to (1) service connection for GERD; (2) service connection for ulcers; and (3) an initial rating in excess of 10 percent for asthma on appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide an appropriate period for response.  Thereafter, return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


